DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2020/0310488). 
Regarding claim 1, Lin discloses a headband adjustment structure, comprising: a base (at 154); a wearing unit comprising a first end portion (130) and a second end portion (140) which are opposite to and overlapped with each other, the first end portion and the second end portion which are movably located in the base to define an adjustable accommodation space (S), wherein the first end portion is formed with a first toothed rack (G1), and the second end portion is formed with a second toothed rack (G2); a rotary adjusting assembly (at 152) pivotally located within the base, and provided with a gear body (151, 153), the gear body that is arranged between the first toothed rack and the second toothed rack and engaged with the first toothed rack and the second toothed rack so as to simultaneously move the first end portion and the second end portion in opposite directions for adjusting a size of the adjustable accommodation space; a linkage member (1541; or Fig. 1D, element between (151) and (153)) disposed on the base, and connected to the rotary adjusting assembly; and an elastic element (156 or 164) abutting against the linkage member and the base, respectively wherein, when the first toothed rack and the second toothed rack are simultaneously moved to rotate the gear body, the rotary adjusting assembly is allowed to drive the linkage member to compress the elastic element, so that the elastic element that is compressed stores a restored elastic force. See Figs. 1-1C. 
Regarding claim 2, the rotary adjusting assembly is further provided with a rotating frame (151, 153 or 1541), the rotating frame is coaxially fixed to the gear body and abuts against the linkage member. See Fig. 1D.  
Regarding claim 3, the linkage member comprises: a rotary plate (Fig. 2A, at E3) having a first surface, a second surface that is opposite to the first surface, and a circumferential surface that is coupled to the first surface and the second surface; an abutting rib (Fig. 2A, at E3) formed on the circumferential surface of the rotary plate for abutting against one end of the elastic element; a concave portion (Fig. 2A) formed on the first surface of the rotary plate, and provided with a pushing portion (132, 142), wherein the rotating frame is rotatably disposed within the concave portion to abut against the pushing portion; and a through hole penetrating through the rotary plate, and connected to the concave portion and the second surface of the rotary plate, wherein the gear body goes through the through hole to extend outwards the second surface of the rotary plate from the concave portion, wherein when the gear body rotates in a first rotation direction to increase the size of the adjustable accommodation space, by pushing the pushing portion with the rotating frame, the linkage member compresses the elastic element using the abutting rib. See Fig. 1-2B. 
Regarding claim 4, the rotating frame is free to rotate in the concave portion towards a second rotation direction being opposite to the first rotation direction. See Figs. 1-2A.
Regarding claim 5, the pushing portion comprises a plurality of ratchet teeth, the ratchet teeth are arranged equally spaced on an inner wall of the concave portion to surround the rotating frame, each of the ratchet teeth is provided with a guiding side surface and a stop surface, and each of the guiding side surfaces is connected to two adjacent ones of the stop surfaces, respectively; and the rotating frame comprises a bottom frame and at least one elastic arm, the bottom frame is fixedly connected to the gear body, and the at least one elastic arm is arched in which one end of the at least one elastic arm is connected to one side of the bottom frame, and the other end of the at least one elastic arm is convexly formed with a stopper, and the stopper directly abuts against the stop surface of one of the ratchet teeth for pushing the abutting rib of the linkage member to compress the elastic element, wherein when the rotating frame is rotated towards the second rotation direction, the stopper of the at least one elastic arm moves to another of the ratchet teeth along the guiding side surface of one of the ratchet teeth. See Figs. 1C and 2A. 
Regarding claim 6, the base comprises: a bottom case (at 155) comprising a pressing plate, and a recess formed with a receiving area and an annular groove area, the receiving area receiving the rotating frame and the linkage member, and the annular groove area surrounding the receiving area, and receiving the elastic element, wherein the abutting rib extends into the annular groove area to abut against the one end of the elastic element, and the pressing plate is located within the annular groove area for abutting against another end of the elastic element; and a cover body fixedly covering the recess, and formed with a penetration opening, wherein the gear body extends out of the cover body through the penetration opening. See Fig. 1E. 
Regarding claim 7, a rotary knob (middle of 152) abutting against the rotary adjusting assembly for rotating the gear body. See Fig. 1D. 
Regarding claim 8, the rotating frame is formed with a sunken portion, and the rotary knob is provided with a column inserting into the sunken portion, wherein when the rotary knob rotates the rotating frame, the gear body of the rotary adjusting assembly is allowed to reversely move the first end portion and the second end portion through the column pushing the sunken portion for adjusting the size of the adjustable accommodation space. See Figs. 1D-2A.  
Regarding claim 10, Lin discloses a headset electronic device, comprising: a display (120); and a headband adjustment structure (Fig. 1C), comprising: a base; a wearing unit comprising a strip body, a first toothed rack and a second toothed rack, the strip body comprises a connection portion connected to the display, a first end portion and a second end portion which are opposite to and overlapped with each other, the first end portion and the second end portion which are movably located in the base to define an adjustable accommodation space, wherein the first toothed rack is located on the first end portion, and the second toothed rack is located on the second end portion; a rotary adjusting assembly pivotally located within the base, and provided with a gear body, the gear body that is arranged between the first toothed rack and the second toothed rack and meshed with the first toothed rack and the second toothed rack so as to simultaneously move the first end portion and the second end portion in opposite directions for adjusting a size of the adjustable accommodation space; a linkage member disposed on the base, and connected to the rotary adjusting assembly; and an elastic element abutting against the linkage member and the base, respectively, wherein, when the first toothed rack and the second toothed rack are simultaneously moved to rotate the gear body, the rotary adjusting assembly is allowed to drive the linkage member to compress the elastic element, so that the elastic element that is compressed stores a restored elastic force. See Figs. 1-1C. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied above in further view of Tazbaz et al. (US 2015/0316773).
Regarding claim 9, Lin does not disclose a bolt as claimed. Tazbaz, which is drawn to a headband adjustment structure, discloses a rotary knob (220) fixedly screwed on a rotary adjusting assembly with a bolt (128), and a long axis direction of the bolt is coaxial with a rotation axis of a rotary adjusting assembly. See Fig. 6. would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a bolt, as disclosed by Tazbaz, in order to stabilize the rotary adjusting assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734